The State of Arkansas, by its Attorney General, brought suit against John C. Lee, as sheriff and collector of taxes for Bradley county, Arkansas, and the sureties on his bond, seeking to recover approximately $53,000 with interest, which sum the state alleged had been collected by John C. Lee in his official capacity and applied to his own use.
Numerous amendments and pleadings had been filed, and the appellees then filed a motion to dismiss the complaint. This motion was sustained by the court and the state has prosecuted this appeal.
Roy Leonard, state treasurer, and the sureties on his bond were made parties defendant.
It is unnecessary to set out the pleadings at length because the only question for our consideration is whether act 279 of the Acts of 1933 is a valid act. *Page 272 
Appellants filed a response to the motion to dismiss and alleged that act 279 was unconstitutional because it was a local and special act. It was agreed by the parties that the cause might be submitted to the court on the motion to dismiss, the provisions of act 279, the agreed statement of facts, and the deposition of John C. Lee. It was agreed that the case was filed in the Bradley circuit court on December 5, 1931, and has been pending in said court for all times from that date until the date of the agreement, December 10, 1935. It was agreed that the jurat to defendant Lee's bond was not completed, and that for the purpose of the motion to dismiss, the defendants admit the allegations of the complaint.
The motion to dismiss was taken under advisement by the court until December 30, 1935, on which day the court found that act 279 of the General Assembly of 1933 was a valid enactment, and that the cause should be dismissed.
Act 279 is entitled "An Act to Relieve the Bondsmen of County Officials Under Certain Circumstances," and reads as follows:
"Section 1. In all cases wherein any county collector was short in his settlements with either the state or the county and its subdivisions for taxes collected during the year 1931, for taxes assessed during the year 1930, and where action thereon has been commenced and is pending in the circuit court of any county thereon and where the collector then serving is now insolvent and where the jurat to said bond was not completed, the bondsmen of said collector and any county or state official liable because of said shortage, are hereby released from further obligation to the State and the county and its subdivisions and all liability under bond is released against said bondsmen and said officials.
"Section 2. All laws and parts of laws in conflict herewith are hereby repealed and, there being citizens who will be ruined unless this act speedily become effective, an emergency is presented and declared; and this act being necessary for the public peace, health and *Page 273 
safety, it shall take effect and be enforced from and after its passage."
Amendment No. 14 to the Constitution of the State of Arkansas reads as follows: "The General Assembly shall not pass any local or special act. This amendment shall not prohibit the repeal of local or special acts."
This act, No. 279, was intended to apply to the collector and his bondsmen in Bradley county alone, and did not apply to any others. The test as to the character of a law as to whether it is local, special or general, is stated in 25 R.C.L., page 815 et seq, as follows:
"In determining whether a law is public, general, special, or local, the courts will look to its substance and practical operation rather than to its title, form and phraseology, because otherwise prohibitions of the fundamental law against special legislation would be nugatory. While many of the State constitutions require that all laws of a general nature shall have a uniform operation, it is well settled that reasonable classifications in a legislative act are not inimical to constitutional provisions against the passage of private, local, or special laws, and that a law is general in the constitutional sense which applied to and operated uniformly on all members of any class of persons, places or things requiring legislation peculiar to itself in matter covered by the law. Laws are general and uniform, not because they operate on every person in the state, for they do not, but because they operate on every person who is brought within the relations and circumstances provided for. In order, however, that a law which operates only on a class of individuals may be a general law, the class must not only be germane to the purpose of the law, but must also be characterized by some substantial qualities or attributes which render such legislation necessary or appropriate for the individual members of the class. It may be founded on some natural or intrinsic or constitutional distinction, but the distinction must be of such nature as reasonably to indicate the necessity or propriety of legislation restricted to that class." Interdicted local and special laws are all those that rest on a false or deficient *Page 274 
classification. Their vice is that they do not embrace all the class to which they are naturally related. It is no answer to the contention that an act is special legislation, to insist that only a single class is excluded. The exclusion of a single person or object which should be affected by a statute is fatal. All must be included or the law is not general. Where a law is broad enough to reach every portion of the State and to embrace within its provision every person or thing distinguished by characteristics sufficiently marked and important to make them clearly a class by themselves, it is not a special or local, but a general, law, even though there may be but one member of the class or one place on which it operates. And the fact that a statute is limited as to the time of its duration does not make it a local or special act. A statute is general which is local with respect to the violation of it, but which is binding equally on all persons, whether residing in the particular locality or not. If a law applies to the whole state it is a general law under a constitution which provides that a general law is a law which applies to the whole state, while a local law is a law which applies to any political subdivision or subdivisions less than the whole, and it is not converted into a local one simply because it is limited as to certain parts of the state in some of its details. A statute, general in form, is not to be held as special because some unrepealed local statute intervenes and prevents it from having a general effect. Whether a law is rendered invalid as special or local legislation by the fact that such a law is restricted in its operation to counties, cities, villages or towns which vote to adopt it, is considered elsewhere in this work."
This court has also several times defined general, local and special laws. Street Imp. Dists. Nos. 481 and 485 v. Hadfield, 184 Ark. 598, 43 S.W.2d 62; Simpson v. Matthews, 184 Ark. 213, 40 S.W.2d 991; Leonard v. Luxora-Little River Road Maintenance Dist. No. 1,187 Ark. 599, 61 S.W.2d 70; Webb v. Adams, 180 Ark. 713,23 S.W.2d 917; Huxtable v. State, 181 Ark. 533, 26 S.W.2d 577. These decisions of this court cite and review *Page 275 
the authorities, and it will not be necessary to review them again.
It will be observed that the act undertakes to relieve those persons only who are collector and sureties on collector's bonds, and where a case has already been brought in the circuit court and is pending at the time of the passage of the act, and also where the collector is insolvent, and relieves them from paying taxes collected during the year 1931 for taxes assessed during the year 1930.
There is no evidence that any suit was pending in the circuit court anywhere in the state of Arkansas except the suit in Bradley county. Again, if the taxes were collected at any other time except during the year 1931 for taxes of 1930, the law did not apply. It is manifest from the act itself that it was intended to apply solely to Bradley county.
Section 1 of article 2 of the Constitution of Arkansas reads as follows: "All political power is inherent in the people, and government is instituted for their protection, security and benefit; and they have the right to alter, reform or abolish the same in such manner as they think proper."
The people in the state, by the adoption of Amendment No. 14, did alter, reform and abolish the power of the Legislature to pass local or special acts. We do not see how the amendment could have been made plainer. It simply says they shall not pass a local or special act.
This act, No. 279, also violates 18 of article 2 of the Constitution which reads as follows: "The general assembly shall not grant to any citizen or class of citizens privileges or immunities which upon the same terms shall not equally belong to all citizens."
Act 279 undertook to relieve the collector and sureties on his bond if the suit was pending in the circuit court at the time it was passed, and not otherwise. If it were pending in the chancery court, the citizens there involved be would in the same circumstances as if the suit were pending in circuit court. If no suit had been brought at all, although there might be a situation in every county in the state the same as Bradley county, *Page 276 
except no suit was pending in the circuit court, still the law would not apply to them.
We think it, therefore, clearly grants to citizens privileges and immunities, which upon the same terms are withheld from other citizens. If that amendment read: "The Legislature shall not pass any local or special law, except to give the taxpayer's money away," it would then mean what appellees contend, because the whole purpose of the law is to relieve the collector of Bradley county and the sureties on his bond.
Appellees contend, however, that because of these words in the act, "and there being citizens who will be ruined unless this act speedily become effective, an emergency is presented and declared; and this act being necessary for the public peace, health and safety, it shall take effect and be enforced from and after its passage," "that the most the court could arrive at is that there was a group of citizens who would be ruined, if some suit or suits were pressed, and that the state and its subdivisions would be better off if the obligation of this suit or these suits were relieved rather than that certain citizens be ruined."
The state is not ruining any citizens. If the allegations of the complaint are true, and for the purpose of determining the issues here we must accept them as being true, the collector did not have the money to pay, although it is admitted that he collected it. Whether he lost the money through his own fault or through misfortune would not affect the validity of the act. The sureties on his bond, when they signed the bond, agreed to be responsible and liable under just such circumstances as these. There are doubtless citizens all over the state being ruined by suits being pressed against them, but that does not make the act valid or void. If the Constitution prohibits its enactment, it is void, whether it will ruin people or help them, and the only question for us is, Does the act violate the Constitution?
It is true that there is a presumption that the Legislature properly exercised its authority, and where it is doubtful whether the act violates the Constitution, the *Page 277 
doubt must be resolved in favor of the constitutionality of the act. But it appears to us that there is no possible way to reconcile this act with the Constitution.
We have not reviewed the authorities on the question of local and special laws because they have been reviewed many times, and we have cited the authorities reviewing them.
The judgment of the circuit court is reversed, and the cause is remanded with directions to overrule the motion to dismiss.
McHANEY and BUTLER, JJ., dissent.